DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheels on the bottom of the housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims include multiple references to the first and second grab devices.  As a first matter it is not clear if the first or second grab devices are required elements of the claim as they do not seem to be a part of the transportation device.  As such the recitation appear to be an intended use.  That said, the arrangement and size of certain components are recited in relation to the first and second grab devices.  This renders the claims indefinite as it is not possible to determine the scope of the claims without knowing the details of the grab devices.  For the purposes of examination these recitations have been interpreted as intended use and the prior art reads on such recitations if it is capable of performing the functions or meeting the language with a particular grab device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20070000030 to Woo.
Regarding claims 1 and 10-11 Woo discloses a transportation device for liquid crystal panel, wherein the transportation device comprises a housing (bottom portion figure 2), a first support portion (15) at a top of the housing, a second support portion (11) located in a cavity of the housing, and a lifting platform supporting the second support portion (MT at page 4 line 149+); wherein a bottom of the housing is provided with moving wheels (14); wherein the first support portion is configured to cooperate with a first grab device, a top of the first support portion is higher than the top of the housing when the liquid crystal panel is transferred between the transportation device and the first grab device, and a distance from the top of the first support portion to the top of the housing is greater than or equal to a thickness of a grab component of the first grab device; wherein the second support portion is configured to cooperate with a second grab device, a top of the second support portion is lower than a bottom of the liquid crystal panel when the liquid crystal panel is transferred between the transportation device and the first grab device, and a top of the second support portion is higher than the top of the first support portion when the liquid crystal panel is transferred between the transfer device and the second grab device; and wherein a projection of the second support portion on the horizontal plane separates from a projection of the first support portion on the horizontal plane.  The device shown is capable of interacting with grab devices as claimed and thus reads on these limitations.
Regarding claims 3 and 13 Woo discloses the first support portion comprises a left support portion and a right support portion (figure 2) disposed in parallel, a projection of the second support portion on the horizontal plane is between a projection of the left support portion and a projection of the right support portion on the horizontal plane; wherein a distance between the left support portion and the right support portion is greater than a maximum width of the second support portion (figure 2).
Claims 2, 4-9, 12 and 14-19 recite features of the grab devices, the relationship between the transport device and the grabs, or use configuration of the device.  The prior art is capable of interacting in the claimed manner and discloses all the structural limitations of the claims and thus reads on the claims.  See MPEP 2114.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,524,057 to Park.
Regarding claims 1 and 10-11 Park discloses a transportation device for liquid crystal panel, wherein the transportation device comprises a housing (bottom portion figure 4), a first support portion (see corners figure 4) at a top of the housing, a second support portion (129) located in a cavity of the housing, and a lifting platform supporting the second support portion (130) wherein a bottom of the housing is provided with moving wheels (105); wherein the first support portion is configured to cooperate with a first grab device, a top of the first support portion is higher than the top of the housing when the liquid crystal panel is transferred between the transportation device and the first grab device, and a distance from the top of the first support portion to the top of the housing is greater than or equal to a thickness of a grab component of the first grab device; wherein the second support portion is configured to cooperate with a second grab device, a top of the second support portion is lower than a bottom of the liquid crystal panel when the liquid crystal panel is transferred between the transportation device and the first grab device, and a top of the second support portion is higher than the top of the first support portion when the liquid crystal panel is transferred between the transfer device and the second grab device; and wherein a projection of the second support portion on the horizontal plane separates from a projection of the first support portion on the horizontal plane.  The device shown is capable of interacting with grab devices as claimed and thus reads on these limitations.
Regarding claims 3 and 13 Park discloses the first support portion comprises a left support portion and a right support portion (figure 4) disposed in parallel, a projection of the second support portion on the horizontal plane is between a projection of the left support portion and a projection of the right support portion on the horizontal plane; wherein a distance between the left support portion and the right support portion is greater than a maximum width of the second support portion (figure 4).
Claims 2, 4-9, 12 and 14-19 recite features of the grab devices, the relationship between the transport device and the grabs, or use configuration of the device.  The prior art is capable of interacting in the claimed manner and discloses all the structural limitations of the claims and thus reads on the claims.  See MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619